Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 28, and 39, the term “the cabinet”, lack proper antecedent basis.
Regarding claim 33, the term “the wheel”, lacks proper antecedent basis, this claim may not be examined as it is unclear what a wheel is.
Regarding claim 39, the term “the actual displacement velocity”, lacks proper antecedent basis.
Claims 29-32, 34-37, and 40-47, in the virtue of their dependency to independent claims 1 and 38 are also rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 28-31, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harris U.S. Patent Number 5,987,961.
Regarding claim 28, Harris discloses an apparatus and method for testing paving with features of the claimed invention including an apparatus for testing paving samples (elements p1 and p2), comprising: a base (related to element 12); a paving sample tray about the cabinet and configured for translation relative to the cabinet; a roller (element 68) configured for imparting compressive forces to a sample carried by the sample tray; an arm (element 66, see figure 3), configured for moving the roller from a stowed position to an in-use position where the roller contacts the sample; a cylinder assembly having a piston therein for supplying pressure forces to the arm to move the arm from the stowed position to the in-use position, (related to element 106), as the sample is compressed, the depth of travel increases; a measurement device in communication with the cylinder for determining an amount of travel of the arm (related to element 98), to thus determine an amount of compression of the sample; and a control system  (shown in figure 5), configured to alter a speed of the arm in order to adjust a movement profile of the roller to match a predetermined profile (see col. 1, line 53).  
Regarding claim 29, the base defines a sample testing area for receiving the paving sample tray.  

Regarding claim 31, the arm defines a pivot about the paving sample tray and the base, and the cylinder assembly extends between the respective pivot points between the sample tray and the base (see figure 3).  
Regarding claim 35, the arm can receive weights for adding compressive forces to the roller.  
Regarding claim 36, the compressive forces are selectively provided by the cylinder assembly, which can be engaged and disengaged.  
Regarding claim 37, generally most of computing devices are configured to receive input from an operator to control an apparatus.  
Regarding claim 38, the cylinder limits speed of motion of the arm from the stowed position to the in-use position, and the impact of the roller onto the sample is damped when reaching the in-use position. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Harris U.S. Patent Number 5,987,961.


Claims 33-34 may be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim 39 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claims 40-47, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The prior art, as shown in the List of the References (PTO-892 form), are made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Max H. Noori whose telephone number is (571) 272-2185 and 

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2800.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. The central fax number is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MAX H NOORI/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        Saturday, February 20, 2021